Filed 9/21/22
                             CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                            THIRD APPELLATE DISTRICT
                                    (San Joaquin)
                                         ----




 Estate of BILLY JOE DOUGLAS, Deceased.                            C093301


 AUDREY DOUGLAS, as Administrator, etc.,                      (Super. Ct. No.
          Petitioner,                                     STKPREST20070000442)

          v.

 JOANNA DOUGLAS-DORSEY,

                  Objector and Appellant;

 NEUMILLER & BEARDSLEE, A.P.C.,

                  Claimant and Respondent.


      APPEAL from a judgment (order) of the Superior Court of San Joaquin County,
Elizabeth Humphreys, Judge. Affirmed.

        Charles R. Perry for Objector and Appellant.

       Neumiller & Beardslee, Clifford W. Stevens, Melissa Tong, and Thomas H.
Terpstra for Claimant and Respondent.


        Respondent, Neumiller & Beardslee, filed a renewal request for a 2008 judgment
and identified Estate Administrator Audrey Douglas as the judgment debtor without


                                             1
stating she was named in her role as the administrator of an estate as set forth in the
original judgment. When it discovered this, respondent filed a motion to correct the
error. The trial court granted that motion and corrected the judgment nunc pro tunc.
Joanna Douglas-Dorsey, who is a beneficiary of the estate, and the appellant here,
appealed asserting the trial court erred in correcting that error because it was not a
clerical error. Remembering the “law respects form less than substance” (Civ. Code,
§ 3528), we affirm.
                     FACTUAL AND PROCEDURAL BACKGROUND
          Audrey Douglas is the administrator of the Estate of Billy Joe Douglas (estate).
On December 17, 2008, the trial court issued an “order approving waiver of account,
report, and petition of administrator for its approval, for order to pay statutory attorneys’
fees and costs, for order for final distribution and request for reimbursement of graduated
filing fee” (judgment). (Capitalization omitted.) The judgment identified Audrey
Douglas as the petitioner in that judgment. The judgment provided that “Petitioner [was]
authorized and directed to pay to [respondent] attorneys fees in the sum of $30,860.00 for
ordinary services rendered and [$]66,384.00 for extraordinary services and $2,914.39 for
costs.”
          On July 31, 2015, respondent filed an “application for and renewal of judgment”
(capitalization omitted) on the Judicial Council form pursuant to Code of Civil
Procedure,1 section 683.110. In the judgment debtor section, it identified the judgment
debtor as “Audrey Douglas,” and did not state she was a party to the action in her
representative capacity as administrator of the estate. That same day, the clerk issued the
notice of renewal of the judgment as requested by respondent.
          On August 14, 2020, respondent filed a motion to correct a clerical error in the
application for and renewal of the judgment and the renewal as entered. It sought to


1         Unspecified statutory references are to the Code of Civil Procedure.

                                                2
correct the order nunc pro tunc to insert “Administrator of the Estate of Billy Joe
Douglas” next to the judgment debtor’s name. Respondent asserted this clerical error
could be corrected and represented it was made by respondent’s office.
       Appellant opposed the motion, arguing the clerk’s entry of the renewal morphed
the judgment into a personal obligation of Audrey Douglas, rather than an obligation of
her in her capacity as administrator. She argued this action freed the assets of the estate
from the judgment during that lapse. She asserted the entry of this “new” judgment did
not constitute a clerical error. She further asserted no evidence was submitted to explain
why this oversight occurred. Audrey Douglas also separately opposed the motion.
       The trial court granted the motion and amended the renewed judgment to the
correct judgment debtor’s name nunc pro tunc to the date the renewal was entered. The
court found, “Owing to a clerical error, it appears the Application for and Renewal of
Judgment filed by this Court on July 31, 2015, . . . does not correctly set forth the
Judgment Debtor’s name as rendered by this court in the underlying judgment.”
       Appellant filed this timely appeal.
                                       DISCUSSION
       Appellant contends the trial court erred in granting the motion to correct the
clerical error because this was an error made by counsel, not the court. Further, appellant
argues there is no evidence how the error occurred, thus the trial court could not correct it
as a clerical error. We disagree.
                                              I
                                    Standard Of Review
       Appellant first argues the standard of review is de novo because the relevant facts
are undisputed, citing Ghirardo v. Antonioli (1994) 8 Cal.4th 791. We do not find this
case persuasive. In Ghirardo, our Supreme Court concluded the determination of
whether a trial court’s finding a transaction was usurious was subject to de novo review
because the facts were undisputed and the question of usury is a mixed question of fact

                                              3
and law. (Id. at pp. 799-800.) This case provides no guidance on the standard of review
as to whether a clerical error was properly corrected. Rather the trial court’s rulings on
motions under section 473 lie within the sound discretion of the trial court and we will
not disturb those rulings absent a showing of clear abuse of discretion. (Conservatorship
of Tobias (1989) 208 Cal.App.3d 1031, 1035.)2
                                             II
                       Statutory Process For Renewal Of Judgment
       Under section 683.120, a “judgment creditor may renew a judgment by filing an
application for renewal of the judgment with the court in which the judgment was
entered.” That application can be filed any time before the expiration of the 10-year
period of enforceability provided by section 683.020. (§ 683.130, subd. (a).)
Section 683.140 sets forth the requirements of the application for renewal, which include,
among other things: the title of the court, the case number, the date of entry of the
judgment and any renewals, the name and address of the judgment creditor and judgment
debtor, and in the case of a money judgment, the information necessary to compute the
amount of the judgment as renewed.
       “Upon the filing of the application, the court clerk shall enter the renewal of the
judgment in the court records.” (§ 683.150.) The “entry of the renewal of the judgment
is purely ministerial.” (Jonathan Neil & Associates, Inc. v. Jones (2006) 138 Cal.App.4th
1481, 1487.) “[R]enewal does not create a new judgment or modify the present
judgment. Renewal merely extends the enforceability of the judgment. (Id. at p. 1489.)




2       In her reply brief, appellant also argues Cruz v. Fagor America, Inc. (2007)
146 Cal.App.4th 488, compels us to review this matter de novo. In that case, however,
the appellate court noted the question to be decided was whether the underlying judgment
was void, which was a question it examined under a de novo standard. Here, neither
party argues about the validity of the underlying judgment. (Id. at pp. 496-497.)

                                             4
                                              III
                                     Correction Of Error
       Section 473, subdivision (d) provides, “The court may, upon motion of the injured
party, or its own motion, correct clerical mistakes in its judgment or orders as entered, so
as to conform to the judgment or order directed, and may, on motion of either party after
notice to the other party, set aside any void judgment or order.”
       “It is well settled that a court has the inherent power to correct [a] clerical error in
its judgment so that the judgment will reflect the true facts. [Citation.] The power of a
court to correct clerical mistakes in judgments is also a statutory power pursuant to
section 473.” (Conservatorship of Tobias, supra, 208 Cal.App.3d at p. 1034.)
       “A clerical error in the judgment includes inadvertent errors made by the court
‘which cannot reasonably be attributed to the exercise of judicial consideration or
discretion.’ [Citations.] ‘Clerical error . . . is to be distinguished from judicial error
which cannot be corrected by amendment. The distinction between clerical error and
judicial error is “whether the error was made in rendering the judgment, or in recording
the judgment rendered.” [Citation.] Any attempt by a court, under the guise of
correcting clerical error, to “revise its deliberately exercised judicial discretion” is not
permitted. [Citation.]’ [Citation.] A judicial error is the deliberate result of judicial
reasoning and determination.” (Conservatorship of Tobias, supra, 208 Cal.App.3d at
pp. 1034-1035.) “ ‘The term “clerical error” covers all errors, mistakes, or omissions
which are not the result of the exercise of the judicial function. If an error, mistake, or
omission is the result of inadvertence, but for which a different judgment would have
been rendered, the error is clerical and the judgment may be corrected . . . .’ ” (Id. at
p. 1035.)
       Appellant urges us to consider Machado v. Myers (2019) 39 Cal.App.5th 779, for
the proposition no clerical error occurred here. We disagree.



                                               5
       In Machado, the parties orally entered into a settlement agreement before the trial
court. (Machado v. Myers, supra, 39 Cal.App.5th at pp. 783-786.) During subsequent
contested proceedings, in conjunction with its motion to enforce the settlement agreement
under section 664.6, one party submitted an application to the court to enter a proposed
form of judgment that changed a material term of the settlement agreement because they
contended the other party had breached the original agreement. (Machado, at pp. 788-
789.) The trial court entered that judgment as requested. (Ibid.) The appellate court
concluded this was error, but held the litigants were not entitled to set aside the judgment
under section 437, subdivision (d) as a clerical error because the court’s error was a
judicial one. (Machado, at pp. 792, 798.) The appellate court concluded the injured
party was seeking to correct the language of the judgment intentionally adopted by the
trial court upon an application to the court, which was a judicial error not a clerical error.
(Id. at p. 798.)
       Contrasted with Machado is Ames v. Paley (2001) 89 Cal.App.4th 668. In that
case, the court intended to enter a settlement agreement in conformance with the precise
agreement of the parties, but the submitted application contained an error as to a date.
(Id. at pp. 671-672.) The appellate court concluded this was a correctable clerical error
“because the trial court intended to enter judgment pursuant to the settlement agreement,
to the extent the judgment failed to conform to the terms of the settlement agreement, the
trial court retained the inherent power to correct the judgment nunc pro tunc some three
months after entry of the judgment.” (Id. at p. 674.)
       We conclude the error here is a clerical error not a judicial error. The original
judgment identifies the judgment debtor as Audrey Douglas, in her capacity as
administrator. Respondent did not apply to the court via motion or application to change
or alter that judgment in any way. Instead, respondent applied to the clerk to renew that
existing judgment using the Judicial Council form and failed to include the capacity of
the judgment debtor. The clerk’s entry of the renewal based on that application was

                                              6
ministerial, not judicial (Rubin v. Ross (2021) 65 Cal.App.5th 153, 165), and created no
new or separate judgment, but merely extended the time in which the original judgment
could be enforced (Jonathan Neil & Associates, Inc. v. Jones, supra, 138 Cal.App.4th at
p. 1489). As such, there was no exercise of judicial discretion, judicial reasoning, or
judicial determination connected to this application. The trial court did not abuse its
discretion in determining this was a clerical error.
       Appellant further argues the trial court erred because it had no evidence before it
as to how respondent made the error or the court clerk’s thought process, citing
In re Candelario (1970) 3 Cal.3d 702. In Candelario, the trial court neglected to indicate
the defendant had a prior conviction when it orally pronounced defendant’s sentence.
(Id. at p. 704.) Neither the court minutes nor the original abstract of judgment contained
any reference to the conviction. (Ibid.) In holding the abstract could not be corrected as
a clerical error, our Supreme Court concluded the trial court’s silence on this issue during
its oral pronouncement may have been an act of lenity and the court could not correct this
oversight as a clerical error. (Id. at pp. 706-707.)
       This holding simply illustrates the rules set forth above. The oral pronouncement
of judgment in a criminal case is the judicial act of sentencing and is distinguished from
the ministerial act of the clerk entering the judgment in the minutes or record of the court.
(People v. Hartsell (1973) 34 Cal.App.3d 8, 13.) Errors in the latter clerical process may
be corrected as clerical errors, but errors in the judicial pronouncement may not.
       Here, the entry of the judgment was accomplished when the original judgment was
issued by the trial court in 2008. The clerk’s renewal of that judgment without specifying
the judgment debtor’s capacity was a clerical error.3 Evidence as to how this error



3      Because we conclude the trial court did not err in correcting the judgment, we
have no occasion to address appellant’s argument whether the judgment could be
corrected under section 473, subdivision (b).

                                              7
occurred was before the court when it had the original judgment, counsel’s representation
as to how it improperly filled out the form, and the renewal document. No more was
necessary for the trial court to determine this was a clerical error and order it corrected.
                                       DISPOSITION
       We affirm. Respondent shall recover costs on appeal. (Cal. Rules of Court, rule
8.278(a)(2).)



                                                   /s/
                                                   Robie, Acting P. J.



We concur:



/s/
Mauro, J.



/s/
Krause, J.




                                              8